            Case 1:20-cr-10271-DPW Document 70 Filed 03/29/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                                              )
       v.                                     )       Criminal No. 20-10271-DPW
                                              )
(1) CEDRIC CROMWELL and                       )
(2) DAVID DEQUATTRO,                          )
                                              )
                       Defendants             )


     UNITED STATES’ OPPOSITION TO DEFENDANT DAVID DEQUATTRO’S
    MOTION FOR PRODUCTION OF ALLEGEDLY EXCULPATORY EVIDENCE

       Defendant David DeQuattro seeks a Court Order compelling the government to produce

the Company President’s statements to the government about (a) what legal advice he was given

by the Company’s lawyers, and (b) what he then relayed to DeQuattro. The government has

advised DeQuattro that the requested statements are not exculpatory Brady material. DeQuattro,

who has the reports of the lawyers’ proffers and the transcripts of their testimony, has not

articulated – and cannot articulate, in light of the lawyers’ statements – why he believes

otherwise. Therefore, the Court should deny DeQuattro’s motion.

                                      RELEVANT FACTS

       DeQuattro is charged with paying bribes to his codefendant, Cedric Cromwell, the then-

Chairman of the Mashpee Wampanoag Indian Tribe, in violation of 18 U.S.C. § 666.

       DeQuattro was a shareholder, officer, and director of an architecture firm identified in the

Superseding Indictment as the “Company.” Superseding Ind. ⁋ 9. 1 On May 7, 2014, the




       1
         The Superseding Indictment added new charges against Cromwell. It did not change the
charges against DeQuattro.
           Case 1:20-cr-10271-DPW Document 70 Filed 03/29/21 Page 2 of 4




Company entered into a contract to serve as the “owner’s representative” for the Tribe’s project

to build a resort and casino in Taunton, Massachusetts. Id. ⁋ 16. Five of the alleged bribes are

$10,000 checks that DeQuattro wrote on July 26, September 1, and October 31, 2014; and

January 6 and November 13, 2015. The sixth alleged bribe is a $4,000 check that DeQuattro

wrote on January 12, 2017. Id. ⁋⁋ 32, 41, 48, 55, 63, 81. 2 DeQuattro and the Company President,

an unindicted co-conspirator, agreed that the Company would reimburse DeQuattro for the

bribes. Id. ⁋ 28(e). They disguised the reimbursement payments by characterizing them as

employee bonuses or single paycheck salary increases and recording them on the Company’s

books as payroll expenses. Id. ⁋⁋ 28(j), 38-39, 45-46, 52-53, 59-60, 65-66, 83-84.

       The government has disclosed to DeQuattro certain statements made by the Company

President to the government. See DeQuattro Mot. (Doc. No. 64) at 1. They include statements

that: (a) DeQuattro told the Company President that Cromwell had asked for the six checks as

political contributions to Cromwell’s reelection campaign; and (b) after DeQuattro told the

Company President about Cromwell’s first request for $10,000, the Company President said that

he was unfamiliar with the rules for contributions to tribal political candidates and suggested a

call to the Company’s lawyers at Adler Pollock & Sheehan (“APS”) for advice. Id. at 1-2. 3



       2
         The seventh and eighth bribes were a used Bowflex Revolution home gym delivered to
Cromwell’s residence, and partial payment for his weekend stay at a Boston hotel. Superseding
Ind. ⁋⁋ 71-74, 87-90.
       3
         After the events alleged in the Superseding Indictment, the Company President retired
and DeQuattro became the sole shareholder, officer, and director of the Company. The
Company, through DeQuattro, signed a document waiving the attorney-client privilege as to
certain communications between the Company and APS, and waiving any attorney work product
protection for records prepared by or at the direction of any APS attorney in connection with
those communications. The government then subpoenaed records from APS and spoke with APS
lawyers.

                                                 2
          Case 1:20-cr-10271-DPW Document 70 Filed 03/29/21 Page 3 of 4




        Speculating that the information may be exculpatory, DeQuattro wants the government to

produce the Company President’s statements to the government about (a) what the lawyers told

him, and (b) what he then relayed to DeQuattro. See id. at 2 (“If the Company’s law firm

expressly endorsed, or even declined to discourage, the first of Mr. DeQuattro’s donations . . .

.”); id. at 3 (“it is highly likely that the attorneys . . . advised [the Company President] that the

payments were lawful and that he communicated that advice to Mr. DeQuattro”); id. at 3 (“it is

highly likely that the attorneys either approved or certainly did not discourage or prohibit the

prior donations”).

        DeQuattro knows that his hope of exculpatory statements by the Company President is

unfounded. DeQuattro has the reports from both lawyers’ proffers and the transcripts of their

sworn testimony. One lawyer told the government that she advised the Company President not to

make the donation, and the other lawyer recalled telling the Company President to think twice

and proceed with caution.

                                            ARGUMENT

        The government has informed DeQuattro that the information he seeks is not

exculpatory material under Brady v. Maryland, 373 U.S. 83 (1963).

        When the defendant seeks access to specific materials that the government
        maintains are not discoverable under Brady, . . . a trial court may in some
        instances conduct an in camera review of the disputed materials. To justify such
        a review, the defendant must make some showing that the materials in question
        could contain favorable, material evidence. This showing cannot consist of mere
        speculation. Rather, the defendant should be able to articulate with some
        specificity what evidence he hopes to find in the requested materials, why he
        thinks the materials contain this evidence, and finally, why this evidence would
        be both favorable to him and material.

United States v. Prochilo, 629 F.3d 264, 268-69 (1st Cir. 2011) (citations omitted) (emphasis

added). DeQuattro has not made the showing that Prochilo requires. He has not articulated – and



                                                   3
         Case 1:20-cr-10271-DPW Document 70 Filed 03/29/21 Page 4 of 4




cannot articulate, given the lawyers’ statements – any basis to believe that the requested

statements by the Company President contain exculpatory information.

                                         CONCLUSION

       For these reasons, the government respectfully requests that the Court deny David

DeQuattro’s motion.

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                        By: /s/ Christine Wichers______
                                            CHRISTINE WICHERS
                                            Assistant U.S. Attorney




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on March 29, 2021.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                                 4
